Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 24 September 1810
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson Sep. 24 1810—

Through the protecting hand of a gracious Providence, I am rising from a bed of Sickness, where I have been confined for more than three weeks—Indeed, I did not keep about but a few days after my last letter to you—Lydia was evidently much better her Tongue cleared, & her fever had a proper turn & had got to eating Beef, & drinking wine, but still her Cough hung round, & kept her too weak to leave her Chamber, when she heard I was taken very ill, she dressed herself, & down she came, sat a few minutes, felt her own inability, burst into tears, & was obliged to retire to her Chamber—poor Soul—I pitied, & loved her—Where she was obliged to stay for two, or three days more—when She could come & set, & tell others what to do, it was a great satisfaction to both of us—And it was so warm weather it did not hurt her—I received your prophetic letter respecting her, & I thought I was literally experiencing, that she had been preserved for important purposes—& found she was capable of doing much good yet—
For the three first days of my lung Fever, I was in a dissagreeable Situation, no one round but Strangers, & they did not seem to know what was necessary to be done, for much more is dependant  upon good nursing, than upon any medicine—Byt Lydia, as Soon as She could come, & set with me, did all in her power, & I wanted no relief she could give—I am now able to set up, & if I have strength enough left, to bear the cough which I still have, I hope I shall soon get about—but with all my former ill health, I never was troubled with a cough before—& what may be the event of this Sickness, He, in whose hands my breath is, can only determine—
I sometimes felt uneasy at Abbys absence, but thought it perhaps, was best, for if she was here, she too, might take the same fever—so I comforted myself—for the want of her filial attentions—
She with Mrs Webster, arrived safe here last Friday to the great joy of both Parents, & Children—for my fever had formed a crissis, & I appeared on the recovery which was a great relief, & pleasure—
She had heard of Lydias sickness, but not of mine. When she got to the door, there was no Mamma to welcome her—where is Mamm—reechoed—where is Mamma—She found me upon the bed—I told her, she should always be fortified, against the Evils, & accidents which are daily taking place, & be grateful to heaven for spairing our lives, that we could again see each other. It was sometimes, more than I feared we should on Earth—But heaven has been gracious to us all, may the duties which still remain, be performed with additional fidelity—
I have been in hope that you would not hear I was sick—But I am. Gilman was here, & I suppose told my son—& you might through him hear, & be uneasy—So I write this scrawl in my Lap—
When I was sick, I could not but pity over again my dear Brother Cranch, whom I used to see with the asthma—wrong spelt—but you know what I mean—I breathed just as he did—I could not for six nights lie down—I am glad to hear his family is well, I would not say I am sorry Cousin is a going to enlarge the number of dependants on Him, who hears the young ravens when they cry—We see but in part—their Children; may be their greatest Blessing—
I was gratified to hear from your Sons family—Mrs Adams & Sister, must be vastly pleased by the honours conferred—
Mr Peabodys Cough is much better—He with my Daughter present respects, & love—Excuse this writing, from the trembling hand of your Sister
E Peapody—